 IDAHO EGG PRODUCERS93course of their employment to perform services for the Company,and by inducingand encouraging employees of other employers to engage in a concerted refusalin the course of their employment to transport or otherwise handle commodities orto perform services for the Company,an object thereof being to require the Companyto recognize and bargain with the Respondent Union as a representative of com-pany employees in an appropriate unit,notwithstanding the fact that Ann Sabinohad been certified by the Board as the exclusive representative of all employees insaid appropriate unit,engaged in unfair labor practices within the meaning of Sec-tion 8(b) (4) (C) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.6.The allegations of the complaint that Zachery L. Freedman,as agent for theRespondent Union,engaged in unfair labor practices,have not been sustained.[Recommendations omitted from publication.]AppendixNOTICE TO ALL MEMBERS OF BONNAZ,HAND EMBROIDERERS,TUCKERS, STITCHERS,PLEATERS UNION,LOCAL 66,INTERNATIONAL LADIES' GARMENT WORKERS' UNION,AFLPursuantto therecommendations of a Trial Examiner of the National Labor Re-lations Board,and in order to effectuate the policies of the National Labor RelationgAct, as amended,we hereby notify you that:During the effective period of the certification issued by the Regional Directorfor the National Labor Relations Board on October 15, 1953,inCase No.2-RM-535,or any other certification by the Board of a bargaining represen-tative,other than the undersigned labor organization, we will not engage in,or induce or encourage the employees of Gemsco,Inc., or of any employer, toengage in,a strike or concerted refusal in the course of their employment touse, manufacture,process, transport, or otherwise handle or work on,any goods,articles,materials,or commodities,or to perform any services,where an objectthereof is to force or require the aforesaid Company to recognize or bargainwith the undersigned Union in the collective-bargaining unit of employees cov-ered by such certification.BONNAZ,HAND EMBROIDERERS,TUCKERS,STITCH-ERS,PLEATERS UNION, LOCAL 66, INTERNA-TIONAL LADIES'GARMENT WORKERS'UNION,AFL,Labor Organization.Dated----------------By----------------------------------------------(Agent or representative)By----------------------------------------------(George Triestman)This notice must remain posted for 60 days from the date hereof,and must not bealtered,defaced,or covered by any other material.IDAHO EGG PRODUCERSandTEAMSTERS,CHAUFFEURS,WAREHOUSEMENAND HELPERSUNION, LOCAL 983, AFL.Case No. 19-CA-924. Jan-uary 6,1955Decision and OrderOn March 23, 1954, Trial Examiner Martin S.Bennett issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommendingthatit cease and desist therefrom and111 NLRB No. 12. 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDtake certain affirmative action, as set forth in the copy of the Interme-diate Report attached hereto.Thereafter, the Respondent filed ex-ceptions to the Intermediate Report and a supporting brief.'The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and brief, and the entire record in thecase and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner.2OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Idaho Egg Pro-ducers, Pocatello, Idaho, and its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a)Refusing to bargain collectively with Teamsters, Chauffeurs,Warehousemen and Helpers Union, Local 983, AFL, as the exclusiverepresentative of all employees at the Respondent's Pocatello, Idaho,plant, including truckdrivers, but excluding office clericals, guards,professional employees, and supervisors as defined in the Act.(b) Interrogating employees concerning their membership in oractivities on behalf of Teamsters, Chauffeurs,Warehousemen andHelpers Union, Local 983, AFL, or any other labor organization, inamanner constituting interference, restraint, or coercion in viola-tion of Section 8 (a) (1) of the Act; fostering the impression uponemployees that the Respondent was keeping union activities undersurveillance ; threatening employees with loss of employment by in-stalling labor-saving machinery in reprisal for union activities; offer-ing and granting employees Saturdays off to induce them to abandonany union; threatening to deprive employees of their Christmas bonusand other privileges customarily enjoyed by them if a union succeededin organizing the plant; and granting employees paid time off for thepurpose of withdrawing from any union.(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, to formlabor organizations, to join or assist the above-named or any otherlabor organization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid or protection, or torefrain from any or all of such activities, except to the extent that suchi As the record,exceptions,and brief adequately present the issues and positions of theparties,we deny the Respondent's request for oral argument2 In section III B of the Intermediate Report, the Trial Examiner inadvertently re-ferred to Slayden's remarks on October 26, instead of September 26. IDAHO EGG PRODUCERS95right may be affected by an agreement requiring membership in a labororganization, as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with Teamsters, Chauffeurs,Warehousemen and Helpers Union, Local 983, AFL, as the exclusiverepresentative of all employees at the Respondent's Pocatello plant,including truckdrivers, but excluding office clericals, guards, profes-sional. employees, and supervisors as defined in the Act, with respectto rates of pay, wages, hours of employment, and other conditions ofemployment, and, if an understanding is reached, embody such un-derstanding in a signed agreement.(b)Post at its plant at Pocatello, Idaho, copies of the notice at-tached hereto marked "Appendix."'Copies of said notice, to befurnished by the Regional Director for the Nineteenth Region, shall,after being duly signed by the Respondent's representative, be postedby the Respondent immediately upon receipt thereof and maintainedby it for a period of sixty (60) consecutive days thereafter in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered, defaced, orcovered by any other material.(c)Notify the Regional Director for the Nineteenth Region, inwriting, within ten (10) days from the date of this Order, as to whatsteps it has taken to comply herewith.In the event that this Orderis enforcedby a decree of a UnitedStates Courtof Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuantto a Decreeof the United States Court of Appeals,Enforcing an Order."AppendixNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT interrogate our employees concerning their mem-bership in or activities on behalf of Teamsters, Chauffeurs, Ware-housemen and Helpers Union, Local 983, AFL, or any otherlabor organization, in a manner constituting interference, re-straint, or coercion in violation of Section 8 (a) (1) of the Act;foster the impression upon our employees that we are keepingunion activities under surveillance; threaten our employees withloss of employment by installing labor-saving machinery in re-prisal for their union activities; offer and grant our employeesSaturdays off to induce them to abandon any union; threaten to 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDdeprive our employees of their Christmas bonus and other privi-leges customarily enjoyed by them if any union succeeded in or-ganizing our plant;or grant our employeespaid timeoff for thepurpose of withdrawing from any union.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organiza-tion, to form labor organizations,to join or assist the above-named or any other labor organization,to bargain collectivelythrough representatives of their own choosing,and to engage inother concerted activities for the purpose of collective bargainingor other mutual aid or protection,or to refrain from any or allsuch activities,except to the extent that such right may be af-fected by an agreement requiring membership in a labor organi-zation as a condition of employment in conformity with Section8 (a) (3) of the Act.WE WILL bargain collectively,upon request, with Teamsters,Chauffeurs,Warehousemen and Helpers Union, Local983, AFL,as the exclusive representative of all employees at our Pocatello,Idaho, plant,including truckdrivers,but excluding office clericals,guards, professional employees,and supervisors as defined in theAct, withrespect to wages, rates of pay, hours of employment,and other conditions of employment,and, if an understandingis reached,embody such understanding in a signed agreement.IDAHO EGG PRODUCERS,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced,or covered by any other material.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEThis proceeding is brought under Section 10(b) of the National Labor RelationsAct, 61 Stat.136, herein called the Act, and is based upon a charge filed by Team-sters,Chauffeurs,Warehousemen and Helpers Union,Local 983, AFL, herein calledthe Union,against Idaho Egg Producers,herein called Respondent.'The GeneralCounsel of the National Labor Relations Board thereafter issued a complaint datedJanuary 12, 1954, against Respondent,alleging that it had engaged in unfair laborpractices within the meaning of Section 8 (a) (1) and(5) of the Act. Copies of thecharge, complaint,and notice of hearing thereon were duly served upon Respondent.In substance,the complaint alleged that Respondent on and after September 22,1953, had failed and refused to bargain in good faith with the Union as the exclusiverepresentative of its employees in an appropriate unit and that Respondent had un-lawfully questioned and interrogated its employees concerning their union activi-ties; had threatened employees with loss of holidays and loss of a Christmas bonusif the Union organized the plant;had promised employees Saturdays off, shorterhours, and additional overtime if the employees abandoned their union activities; hadoffered and given employees paid time off and free transportation to the union hall1The pleadings were amended at the hearing to reflect the correct name of Respondent. IDAHO EGG PRODUCERS97for the purpose of withdrawing their union application cards; and, pursuant to itspromise,did give its employees Saturdays off in return for their withdrawal from.he Union.In itsduly filed answer, Respondent denied the commission of any unfair laborpractices and denied that the Union was or is the majority representative of theemployees.It alleged that: The employees had not selected a bargaining repre-sentative by means of a Board election; the authorization cards obtained by theUnion were procured through coercive and unlawful means; said cards were there-fore void and of no effect; and any statements to employees by management weremerely statements of company policy and protected expressions of opinion.Pursuant to notice, a hearing was held at Pocatello, Idaho, on January 25 and 26,1954, before Trial Examiner Martin S. Bennett, duly designated by the AssociateChief Trial Examiner.The parties were represented by counsel who participated inthe hearing and were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce relevant evidence.At the close of the hearing,the parties were given an opportunity to argue orally and to file briefs.Oral argu-ment was waived and a brief has been received from Respondent.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACTITHE BUSINESS OF RESPONDENTIdaho Egg Producers is an Idaho corporation which is engaged in the purchase offeed and feed supplies and in the marketing of eggs and poultry for its members. Itmaintains five plants in the State of Idaho, including a plant at Pocatello which isthe only plant directly involved in this proceeding.Respondent annually purchasesfor its Pocatello plant raw materials, supplies, and equipment valued at approxi-mately $800,000, of which about 20 percent is shipped to the plant directly, and theremainder indirectly, from suppliers located outside the State of Idaho. It annuallymarkets and ships from its Pocatello plant products valued at approximately$1,000,000, of which 40 percent is shipped to points outside the State of Idaho; theremainder is shipped to customers within the State of Idaho who are engaged in com-merce within the meaning of the Act. I find that Respondent is engaged in com-merce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDTeamsters, Chauffeurs, Warehousemen and Helpers Union, Local 983, AFL, is alabor organization which admits the employees of Respondent to membership.111.THE UNFAIR LABOR PRACTICESA. The organizational campaignThe issues herein are whether, following immediately upon the initial organizationof Respondent's Pocatello plant by the Union, Respondent unlawfully interfered with,restrained, and coerced its employees, and refused to bargain with the Union.Insofar as the record indicates, Respondent's Pocatello plant has never been or-ganized by a labor organization.An organizational campaign was commenced by theUnion sometime prior to September of 1953, and this culminated in a meeting ofemployees conducted by Secretary and Treasurer Clarence Lott of the Union on Tues-day evening, September 22, 1953The meeting was attended by 18 or 19 of the ap-proximately 27 employees in the bargaining unit, as well as by Lott, Business AgentDewey Doss, and 2 nonemployees who were union supporters, namely, MarvinHerzinger, husband of employee Erma Herzinger, who is a steward for the Unionat another plant, and by the husband of another employeeA number of union cardswere signed during this meeting as well as on the previous day.Lott explained to the employees assembled at the meeting on September 22 thata majority had signed authorization cards and that if Respondent would acknowl-edge this fact negotiations could commence at onceHe stated that if Respondentdid not acknowledge this, a petition for an election would be filed with the Board, andbargaining negotiations would be delayed until-the Union was certified.After theview was expressed by the employees that Respondent would not grant immediaterecognition to the Union, Lott announced that the Union on the following morningwould file a petition for an election and would also request Respondent to bargainSome concern was expressed by the employees at the meeting lest the names of 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDauthorization card signers be divulged to management.Lott assured them that theUnion would not reveal any of their names to Respondent, and that, in any event,itwould be necessary for the cards to accompany the representation petition to theRegional Office of the Board in order to demonstrate support of the Union by em-ployees.2On September 23 the Union wrote to Respondent as follows:Mr. C C. SLAYDEN,Idaho Egg Producers,Pocatello, Idaho.DEAR SIR: A majority of your employees has signed authorization slips des'ignating Teamsters Local #983 as their bargaining agent regarding wages andconditions of employment.Therefore, we request a meeting with you in thenext five days.Please notify this office to (sic) a time that is convenient for you to meet.Return receipt requested.This letter, was received on September 24 by Cecil Slayden, who is branch managerof the plant and the chief representative of Respondent at the plant. In fact, insofaras the record indicates, there is but one other supervisory employee in the plant,Foreman C. F. Talbot, who is subordinate to Slayden.On September 24 the Union filed a representation petition with the Board in CaseNo. 19-RC-1391, seeking an election among all employees of the Pocatello plant,excluding office clericals and supervisorsOn September 26 Slayden replied as fol-lows to the Union's request of September 23 for a meeting. This letter was preparedon Respondent's letterhead which indicates that Respondent has five branches andthat this particular letter emanated from Respondent's branch office at Pocatello.We hereby acknowledge your letter of September 23, 1953, pertaining to theorganization of our employees of the Pocatello branch of the Idaho EggProducers.Matters of this kind are not within the jurisdiction of this office.We aretherefore forwarding your communication to the General Office at Caldwell,Idaho for consideration of the management and Board of Directors of thisFarm Cooperative Association.Very truly yours,IDAHO EGG PRODUCERS,By (Signed)C. C. Slayden,C. C. SLAYDEN,Branch Mgr.As will appear, certain conduct attacked herein by the General Counsel wasengaged in by Slayden on and before September 26.On Monday, September 28,Lott and Doss visited the plant and introduced themselves to Slayden. in theirrepresentative capacities.They informed him that a majority of the employeeshad signed authorization cards; that it was the duty of the Union to represent theseemployees; and that the Union had received Slayden's letter referring them to theCaldwell office. It may be noted that Caldwell is located approximately 200 milesfrom Pocatello.Lott asked Slayden whether the Caldwell office would contact the Union directlyor whether information from that office would be relayed to Slayden, the branchmanager at Pocatello, and thence to the Union. Slayden replied that he had notbeen advised concerning the policy of the Caldwell office in the matter and specifi-cally whether it would deal with the Union or, on the other hand, request an elec-tion.After a discussion of statements made by Slayden to employees on the pre-vious Saturday, September 26, the meeting ended.Lott was not thereafter con-tacted by the Caldwell office of Respondent and it does not appear that he evercontacted that office.On October 1 the Union and Respondent entered into an agreement for a consentelection; the signer for Respondent was its general manager, one Brockman, whoseoffice is apparently at a location other than the Pocatello office.The representationpetition was withdrawn by the Union on October 29, and this was approved by theRegionalDirector for the Nineteenth Region on November 2, 1953.B. Interference, restraint, and coercionThe majorityof Respondent'semployeesare womenwho workinside the plant,primarily at egg candling, whereas the male employees perform outdoor operations2 Presumably having in mind the requirements of Section 101 17 of the Board'sState-ments of Procedure. IDAHO EGG PRODUCERS99such as loading and delivery.The leaders in the organizational campaign of theUnion were female employees Ruthe Jensen, Donna Christenson, and Erma Her-zinger,aided by Marvin Herzinger, husband of Erma, who was a steward in theUnion and employed by another concern in the area. These three employees, attimes accompanied by Marvin Herzinger, visited and spoke to employees in con-nection with signing cards on September 21 and 22, 1953.The record discloses that Branch Manager Slayden, who on September 24 re-ceived the Union's demand for recognition, actually learned of the September 22meeting, the only one held by the Union, on September 23 from at least twoemployees, namely Ora Panter and William Hoffman, both card signers; in fact,as willappear below, Slayden soon thereafter claimed to be aware of the identitiesof the union adherents.Slayden then proceeded to take the following moves inthe period between his receipt of the union request for recognition and his replydated -September 26 wherein he informed the Union that its request for ameetingwas not within his "jurisdiction" and that he was forwarding its letter to Caldwellfor consideration by Respondent's board of directors.Although Slayden in his letter of September 26 to the Union stated that mattersinvolving collective bargaining were matters for consideration by the general officeof Respondent at Caldwell, his conduct on and before that datedemonstrates thathe did consider it within his jurisdiction to take steps to counteract the unionorganizational campaignwhich had succeededin signingup a majority of employeesby September 22.Slayden took the initiative in the matter by summoning Ruthe Jensen, a leaderin theunionorganizational campaign, to his office on the morning of September 24.3Slayden initially asked why she had done what she did, to which Jensen did notreply.Slayden then stated that he knew the names of all employees who had signedcards; that this information had been brought to his attention by employee WilliamHoffman on the previous day; and that he, Slayden, had learned from various sourcesthat Jensen was "one of themain ones."Jensen replied that she would not lie to Slayden and that it was true that she wasone of the leaders in the movement. Slayden asked why she had not come to himdirectly with the problem.She replied that she had at an earlier date approachedhim for a wage increase but that "we couldn't get it." Slayden stated that if theUnion organized the plant there was "nothing in the Union deal" that assured theemployees of receiving their bonus; this referred to the annual bonus paid at Christmasto each employee and consisting of $2 per month, apparently for the calendar year.Slayden wenton tostate that he had plans in the safe for theinstallation ofmachinery that would substantially reduce the number of personnel required tooperate the plant. It may be rioted that these plans for the installation of labor-saving machinery had been in Respondent's possession for 2 years and their exist-ence was known to the employees.However, Slayden admitted at the hearing thathe had not arrived at any decision to install the machinery.During the talk Slayden asked Jensen what it was that the employees wanted.Jensen replied that they were interested in receiving higher wages and getting Satur-days off.4Slayden stated that he could not give the employees more money butthat he would try to get them Saturdays off.At the end of the interview, Slaydencalled in employee Hoffman to verify to Jensen the fact that he, Hoffman, had infact divulged the names of union adherents to Slayden.Hoffman admitted thathe had done so and commenced to cry, whereupon Jensen left.The foregoing findings as to the conversation on September 24 are based uponthe credited testimonyof Jensen.Here as elsewhere in the case a determinationof what actually took place between Slayden and his employees is a difficult one.Slayden's testimony in many respectswas inagreement with that of Jensen, butin others was not.He admittedsummoningJensen to the office; that he askedher why she had started his union troubles; that he questioned her concerning thedemands of the employees; and that she stated the employees wished more money3 Jensen placed the incident on this date ; Slayden claimed that it tookplace on Septem-ber 25, but was not entirely certain of the dateThis incident took place the day afteremployee Hoffman divulged the details of the September22 meetingto Slay den on Septem-ber 23.Slayden's testimonyalso disclosesthat September 24 was probably the date, inview of the sequence of events concerning the Hoffman incident ; I therefore have acceptedJensen's testimony herein.In any event, it is immaterial to this issue whether the inci-dent took place on September 24 or 25.* The female employees then worked 6 days a week ; their hours wei e from 7 a. in to4 p. in. Monday through Friday, and from 7 ain. to noon onSaturday.844058-55-vol. 111--S 100DECISIONSOF NATIONAL LABOR RELATIONS BOARDand Saturdays off.He admitted that he brought up the possibilityof the installationof machinery if wage demands weretoo high.Moreover, he admittedat one pointthat he told Jensen the employees "could bargain with him."At the hearing Respondentstressedthe fact, as Slayden further testified, thathe informed Jensen that the question of payment of a Christmas bonus dependedupon "the union contract."And it is true thatJensen,on cross-examination andin response to a leading question, as well as thereafter on redirect,also testifiedthat the payment of higher wages and the bonus as well as getting Saturdays offdepended, according to Slayden, upon theunioncontract as finally written.Para-doxically, however, Slayden at one point testified that nomention was made ofa contract.Although I consider the resolution a close one, the foregoingfindingshave beenmade based primarily upon Jensen's testimony on direct examination which is sup-ported by Slayden's admissions.In so finding, I am impressed by the fact, as willappear belowin moredetail, that Slayden took the initiative about 1 weeklater in uni-laterally giving the employees Saturdays off, an action which I deem inconsistentwith his claim that he had stressed that the receipt of benefits depended upon theunion contract, a contention which, if true, might lead me to view this episodedifferently.Also accorded weight herein is the fact that Slayden admittedly intro-duced the threat of economic loss to the girls by technological change and he didnot peg the introduction of this new equipment to the provisions of the unioncontract.Finally, also accorded weight herein, is the fact that Slayden admittedlyinvited the employees through Jensen to bargain with him directly.After leaving Slayden's office, Jensen returned to her duties asan eggcandler,the category in which almost all the female employees were employed,and, asshe testified, reported to the female employees what Slayden had said, save for hisstatement that he knew the names of all who had signed union cards. Thereafter,and for the next few days, there was considerable discussion among the employeesconcerning Slayden's remarks to Jensen.Employee Donna Christenson, who worked alone in the egg cartoning room inthe basement and who was one of the leaders in the union movement, was alsoapproached by Slayden on September 24.According to Christenson, Slayden spoketo her that afternoon, while she was at work, and asked her what she knew abouttheUnion; Christenson disclaimed any knowledge beyond that possessed by theother employees.Slayden proceeded to state that he knew who had started theUnion, as was the fact, and that he had been advised that Christenson was oneof the leaders in the movement, whichwas alsothe fact.Although stating thatitmade no difference to him whether or not she joined the Union, he added thatif the Union "went in" the employees would not be "getting off" 5 or 10 minutesbefore the lunch and closing hours, respectively, as had been the practice, and thatthey also would not receive a Christmas bonus.5Sometime between September 24 and 26 and probably on the morning of Sep-tember 24, Foreman Talbot, admittedly a supervisory employee, approachedChristenson; stated that Respondent had received a letter from the Union, appar-ently the letter received on the morning of September 24; and asked what Christensonknew about the Union.He also stated that Slayden had been given the names ofthe union adherents among the employees by employee Bill Hoffman; it may benoted that Hoffman and Christenson, as well as several others, had been in thegroup that originally contacted the union representatives, and Hoffman had alsobeen present at the meeting held on September 22.Talbot went on to state thatif the Union "did come in it was going to be a lot harder for everyone because .. .there wasn't going to be any shirking at all, that there would be someone to makesure that the work was done and that we weren't loafing." 6The next activity of significance took place at the plant on Saturdaymorning,September 26; the regular working hours for Saturdays were then from 7 a. m. to5These findings are based upon the forthright testimony of Christenson, who impressedme as an honest witnessSlayden was not questioned concerning this incident, but gen-erally denied threatening employees with the loss of any existing privileges or benefitsSlayden also approached Christenson on September 25, as she uncontrovertedly testified,and asked if she had heard a rumor to the effect that if the Union "didn't go in" the em-ployees would be dischargedI deem this testimony inconclusive, and, in the absence offurther explanation of the statement, I have based no adverse finding on the September 25incident9This finding is based upon the uncontroverted testimony of Christenson ; Talbot wasnot questioned concerning the incident. IDAHO EGG PRODUCERS101noon.Here,too, there is considerable testimony of a highly conflicting nature in therecord and I have given considerable thought to a determination of what actually tookplace on this morning.My findings are set forth below and the reasons therefor willfollow.It is clear that Plant Manager Slayden did address the employees on this Saturdaymorning and probably on 2 different occasions,although some witnesses were unableto recall more than 1 talk.Still others were unable to state which of his remarkswere made on his first visit and which on the second.Without determining theprecise text of each speech, I find that Slayden, shortly after the start of work thatmorning,appeared in the egg-candling room and instructed the girls to cease theirgossiping and return to work; it appears that this talk among the employees relatedto the pros and cons of the Union.Slayden continued by stating that he did not know why they tried to bring a unionin because if they had come to him he would have done whatever was possible forthem and might have been able to work it out so that the employees thereafter hadSaturdays off.He said that if that was what they wanted he would try to get themSaturdays off.Slayden went on to state that they could work out matters withoutinvolving the Union and that while it was up to the employees whether or not theyjoined the Union, if they did he would be unable to let them off early and pay themuntil the closing hour, as he occasionally did on Saturdays.He also saw fit to men-tion that he could install machinery which would eliminate a lot of jobs, if theybrought a union in.Shortly after this speech,Slayden was advised that considerable sentiment existedamong the employees in favor of withdrawing from the Union.He again visitedthe egg-candling area and informed the girls that he knew of their sentiment in favorof withdrawal from the Union.He stated that those who wished to withdraw couldcomplete the particular task they were engaged in, and, if they wished, could leaveat that time to withdraw their cards.He added that his automobile was available tothem for that purpose, that they could have time off for that purpose, and that theywould be paid until noon.The employees generally concluded their work by or be-fore 11 a. in. that day. Slayden also approached two female employees who workedin the box room, stated that they could have time off to withdraw from the Union,and that he would furnish transportation if they desired it.A group went to the union hall with the intent of withdrawing their cards andthen telephoning the other employees at the plant as to the procedure to be followed.The union hall was closed, however, and they so advised the other employees at theplant.It is noteworthy that employee Carrie Monroe, a leader in the withdrawalmovement on September 26, saw fit to speak to Slayden when she telephoned theplant, rather than other employees, and advised Slayden of their inability to with-draw the cards. It may be noted that this group, including Monroe, did not availitselfof the offer of Slayden's car but rather used their customary privatetransportation.Monroe later succeeded in telephoning Secretary and Treasurer Lott of the Unionand was advised by him that the cards had been sent to the Regional Office of theBoard in support of the representation petition.The record discloses that the employees were paid up to noon that day, their cus-tomary closing hour, although the last of the employees to leave work that day wasthrough by 11 a. in., an hour Slayden admitted to be unusually early. The prepon-derance of the evidence discloses that in the past employees were paid up to noon onSaturdays when their work terminated between 11:40 a. in. and noon, but that theydid not leave the plant before 11:50 or 11:55 a. in. This Saturday, the record dis-closes, was a normal Saturday and there was additional work of an identical naturewhich the employees could have performed that morning after the completionof the particular tasks on which they were engaged.Slayden also saw fit to speak to a group of several employees who were waiting inan automobile pending receipt of information from the group led by Monroe onSeptember 26.He told them that if they wanted something in the plant to ask himfor it and if it was possible he would provide it.He stated that if they wished Sat-urdays off they should have come to him directly as he believed he could work outsomething for them.The employees did not work on the following Saturday, October 3, and theyhave since been on a 5-day, 40-hour week. The record does not disclose the totalhours worked during the week ending October 3; nor does it disclose precisely whatday, prior to October 3, they were advised that the workweek had changed.How-ever, their workweek was changed by lengthening the workday to compensate for thelc3s of time on Saturdays. 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe findings as to Slayden's remarks on October 26 to the employees are basedupon a synthesis of the testimony of Erma Herzinger and Evelyn Pharris.Theywere partly corroborated by Janet Stoddard who attributed certain statements toSlayden at his first talk on September 26 or an earlier occasion; however, Slaydenhad not spoken to the employees as a groupon anearlier occasion on this topic andIfind that Stoddard, a somewhat reluctant witness for the General Counsel, re-ferred to September 26.Moreover, Lott and Business Agent Doss credibly testifiedthat they visited Slayden on September 28 and that he admitted to them he hadtold the employees on the previous Saturday, September 26, that he couldinstallmachinery which would eliminate some jobs; a similar remark it may be noted,was admittedly made by Slayden to employee Ruthe Jensen on September 24, asfound above.The General Counsel and Respondent did produce a number of witnesses whosetestimony concerning Slayden's remarks on September 26 was confined solely to in-structions to get back to work; a statement that he had been informed they wishedto withdraw from the Union; that those who wished to withdraw could finish theirpresent tasks and leave for that purpose if they wished; and that his car was availablefor that purpose.They did not dispute that they were released early for the purposeof withdrawal from the Union with pay until noon .7There are, in my belief, several significant disparities in the testimony of this groupof witnesses, which serve to cast doubt upon the reliability of their testimony.(1)CarrieMonroe, who testified for the General Counsel, became strongly op-posed to the Union and was a leader in the group which sought to withdraw onSeptember 26 after Slayden's speech to the assembled female employees.She spe-cifically denied that Slayden had said anything to the employees about the possibilityof getting Saturdays off.Although demonstrating, while on the stand, her hostilityto the General Counsel, she admitted that she "might have" informed the representa-tive for the General Counsel about 1 week prior to the hearing that Slayden on Sep-tember 26 had told the employees they might get Saturdays off if things worked outsatisfactorily.When next asked if Slayden had in fact made this statement on Sep-tember 26, she replied, "He might have. I am not sure." In view of her demon-strated hostility to the prounion faction in the plant, I deem her admissions, statedabove, to be significant and believe that they seriously impair the reliability of hertestimony.(2)Carrie Tofanelli, a reluctant witness for the General Counsel, originallytestified that she did not recall Slayden making any references to Saturdays off inhis September 26 remarks. She later admitted on the stand that she had informedthe representative for the General Counsel approximately 1 week earlier that Slaydenhad told the employees on September 26 that they could have Saturdays off if theywished it and testified further that Slayden had in fact made this statement.On cross-examination by Respondent, she replied in the negative to the question whetherSlayden had said anything beyond that the employees should get back to work andthat, with respect to the Union, the employees could join or not as they chose.(3)As heretofore noted, Slayden proceeded to give the employees Saturdays off,commencing the following Saturday, October 3, although there is absolutely no evi-dence that Respondent had such a plan under consideration, and they have since re-mained on a 5-day week.This serves to corroborate the testimony to the effect thathe had promised them such a benefit in his remarks on September 26.While Re-spondent attempted to show that this was a regular procedure when work was slack,the record does not support this contention.Firstly, even on the basis of Respondent's claim, Saturdays were previously notworked only in the slack season; however, the 5-day week was instituted between Sep-tember 26 and October 3, 1953, and was still in effect as of the date of this hearing latein January of 1954, an apparently permanent change.The fact is that there is noevidence that Respondent had such a move under consideration until Slayden tookthe initiative on September 24, asked employee Ruthe Jensen what the employeeswanted, and was informed that,inter alia,they wished Saturdays off.Moreover,when Respondent did give the employees Saturdays off commencing on October 3,1953, it was on the basis of otherwise increasing the daily hours Monday throughFriday to make up the lost time and thus maintain the former total of 40 hours perweek.Significantly, there is no evidence that the daily hours had ever been changedin thismanner inthe past.7 Slayden admitted that he told the group of employees at the automobile that there wasa chance they could be given Saturdays off.Otherwise his testimony, which I do notcredit, comported with that of the witnessesin the above-identifled.group. IDAHO EGG PRODUCERS103Secondly, at least several of the female witnesses for Respondent testified that theyhad regularly worked Saturdays in the past. The testimony most favorable toRespondent came from Carrie Monroe who testified that she had "several" Saturdaysoff in 1952, and from Thora Panter, an employee since 1951, who testified that shedid not work on Saturdays when things were slack "in the summertime of 1952."Slayden claimed that the girls had Saturdays off for a 6-week period during the monthsof July and August 1952, when business was slow; there is no evidence that theemployees received this day off at any time during previous years.However, Slaydenelsewhere testified that the plant was busy only in the months of July and August andthat the slack season lasted from August through June, a 10-month period.Healso admitted that work was steady during this 10-month period.All this I deemand find inconsistent with the claim that Respondent gave its employees Saturdaysoff in October of 1953 because of a temporary slackness of work.Thirdly, at one place in his testimony, Slayden admitted that he had given theemployees Saturdays off, commencing on October 3, because the employees throughJensenhad asked for it on September 24 and that he then agreed to try it out. I find,therefore, that Respondent placed its employees on a 5-day week, abandoning Satur-day work, on October 3 pursuant to the conversation on September 24 when Slaydenasked what it was that the employees wanted and also pursuant to his remarks on Sep-tember 26. I further find that such a move was not previously under considerationby management and that it was not caused by slackness of work. In fact, the recordwarrants the finding, as Ruthe Jensen, an employee of 8 years' tenure, testified, thatthe employees had always worked on Saturdays; that when business was slow thoseemployees with the least seniority were released from Saturday work; and that Satur-day work as such was required of the remainder. Significant here is the fact thatCarrieMonroe, despite 11 years in Respondent's employ and a witness favorable toRespondent, could cite only "several" Saturdays in 1952as instanceswhen Saturdayswere not worked.ConclusionsIn considering the merits of the General Counsel's contention that Respondent hasengaged in an unlawful campaign of interference, restraint, and coercion, it mayinitially be noted that Slayden did not address his remarks to employees as part ofthe preparation of a case before the Board, because he specifically advised the Unionthatmatters involving union representation were not within the jurisdiction of hisoffice and were to be taken up with the Caldwell office 200 miles distant.Nor washis purpose merely to ascertain the extent of the union organizational campaign be-cause he had previously been informed thereof in detail by two employees on Sep-tember 23, this information including, in fact, the names of the union leaders.Thesimple answer is that Slayden considered the matter of elimination of the unionmajority among his employees to be within his jurisdiction and interjected himselfinto that issue, unlike the matter of union recognition which he specifically referred toa distant office.Thus Slayden took the initiative on September 24 by summoning Ruthe Jensen, aleader in the organizational campaign, to his office. I find that Slayden on thisoccasion intended the foreseeable consequences, of his conduct in calling Jensen tohis office and speaking to her in this vein, namely, that Jensen, a leader in the unionmovement, would report his remarks to her coworkers.Cf.Radio Officers' Unionof the Commercial Telegraphers Union, AFL v. N. L. R. B.,347 U. S. 17. I findthat Slayden's statements to Jensen on September 24, uttered in the reasonable ex-pectation that they would be relayed to employees, and in fact substantially relayedto employees on that date, were violative of the Act in the following respects:(1) By, in the context of this case, questioning Jensen concerning her union activi-ties.N. L. R. B. v. West Coast Casket Co., Inc.,205 F. 2d (C. A. 9).(2) By stating that he knew the names of all who signed union cards and that Jen-sen was a leader in the union campaign, thus fostering the impression that he had beenengaging in surveillance of union activities.F.W. Woolworth Co.,101 NLRB 1457,andKnickerbocker Plastic Co. Inc.,96 NLRB 586.(3) By telling Jensen that Respondent was considering replacing employees withmechanical equipment.While Respondent had considered this move for some time,significantly, it had arrived at no decision with respect thereto. I find, therefore, thatRespondent introduced the possibility of technological change as a threat of reprisalfor union activities.(4) By telling Jensen,after eliciting from her the information as to changes theemployees wanted, that he might be able to improve working conditions by grantingthem Saturdays off, one of the changes desired by the employees. 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDI find that Respondent's conduct was violative of the Act in the following addi-tional respects:(5) The interrogation on September 24 by Slayden of employee Donna Christen-son concerning her knowledge of the Union;his statement that he knew the identityof the union leaders and that Christenson was among them,again fostering the beliefthat Respondent had engaged in surveillance of union activities;and the threat thatif the Union organized the plant the employees would not receive their Christmasbonus and would lose their existing privilege of leaving work 5 or 10 minutes aheadof the scheduled hour at lunch and at the end of the work day.(6)The interrogation on September 24 of Christenson by Foreman Talbot con-cerning her knowledge of the Union; his statement that Respondent knew the namesof the union adherents among the employees,again fostering the belief that Respond-ent had engaged in surveillance of union activities;and his statement that if the Uniondid come in working conditions would be "a lot harder for everyone"; I find thatthis latter statement reasonably had reference to changes to be imposed by Respondent.(7) Slayden's statements to the assembled employees on September 26 whereinhe stated that had they come to him instead of the Union he might have been ableto get them Saturdays off; his offer to try to get them Saturdays off; and Slayden'sgranting of paid time off for the purpose of withdrawal from the Union.8(8) Slayden's statement on September 26 to another group of employees that hebelieved he could work out a change in working conditions so as to eliminate therequirementfor Saturday work.(9)The granting of Saturdays off instituted between September 26 and October 3,effective October 3, pursuant to Slayden's thinly disguised promise on September 26to grant the employees this improvement in their working conditions.Ifind that by the above-enumerated instances of conduct,Respondent has inter-fered with,restrained,and coerced its employees within the meaning of Section 8(a) (1) of the Act.Nor is it germane, as Respondent stressed, that some of the em-ployees allegedly were not intimidated by Respondent's conduct.The test is whetherRespondent engaged in conduct "which may reasonably be said to interfere with thefree exercise of employee rights under the Act."Joy Silk Mills v. N. L. R. B.,18SF. 2d 732 (C. A., D. C.), cert. denied 341 U. S. 914. I find that Respondent's con-duct in this case reasonably had such an effect. SeeRadio Officers' Union of theCommercial Telegraphers Union, AFL v. N. L. R. B., supra.As stated by theSupreme Court in the last-cited case, in evaluating Section 8 (a) (3) of the Act, andin disregarding testimony by an employee that the employer'sdiscrimination hadneither encouraged or discouraged his union membership,"We read this language tomean that subjective evidence of employee response was not contemplated by thedrafters, and to accord with our holding that such proof is not required where en-couragement or discouragement can be reasonably inferred from the nature of thediscrimination."See also N.L. R. B. v. Syracuse Color Press Inc.,208 F. 2d 502(C. A. 2).C. Therefusal to bargain1.The appropriate unitThe complaint alleges and Respondent's answer admits that all employees of Re-spondent'sPocatello plant,including truckdrivers but excluding office clericals,guards, professional employees,and supervisors,constitute a unit appropriate forthe purposes of collective bargaining.The parties stipulated that there were 26named employees in the appropriate unit on September 24, 1953, the day that Re-spondent received the Union's request for recognition.The parties further stipu-lated that the unit might or might not be increased by the addition of one employee,Velma Armstrong, depending upon what the testimony disclosed with respect to thenature of her duties at the time material herein.Turning to the case of Armstrong, I believe that emphasis must be attached to theperiod between September 24 and 26, because it was then, as shown above, that theUnion's request for recognition was received by Respondent and that Respondent en-gaged in the conduct heretofore described.Armstrong, in her latest period of em-ployment with Respondent, commenced work in June or July of 1953. Respondent'srecords which allegedly show the precise nature of her duties at various dates werenot available at the hearing and Armstrong's testimony on the subject was markedby some uncertainty.It appears, however, that during a previous period of employment with Respond-ent, Armstrong had worked as an egg candler, a job within the scope of the delineated8I do not rely herein on Slayden's offer of the use of his automobile for transportationto the union hall which was not accepted by the employees IDAHO EGG PRODUCERS105unit.She returned to Respondent's employ in Juneor Julyof 1953 as an officeclerical,a classificationspecificallyexcluded from the unit.However,inAugust of1953her duties were changed and her workweek was divided so that she spent Mon-days, Tuesdays, and Fridayson egg candling,and Wednesdays, Thursdays,and Sat-urdays in the office at clerical duties.With Saturdaythen a 5-hour day, it wouldappear that slightly over one-half of her time was devoted to duties performed byothers within the appropriate unit.The problemhere is to determine when Armstrong abandoned this arrangementin favor of her present part-time employmentof 3 days a week devoted exclusivelyto office clericalwork.In this respect,SlaydentestifiedthatArmstrong was em-ployed on thedivided workweekbasis for a period of 6 weeks to 2 months duringAugust andSeptember,and that "shecandled rightup until about the first ofOctober,"after whichshe was changedto herpresent part-time position as an office clerical.Respondent's records,accordingto Slayden,classifiedArmstrong as an egg candlerduring the months ofAugust andSeptember 1953.In view of the foregoing, I find that during the months of August andSeptember,and particularly between September24 and 26,1953, the greater portion of Arm-strong's time wasdevotedto duties as an egg candler;that she wasplaced by Re-spondent in the same classification as that of a majority of the female employees inthe unit; and that this broughther withinthe scope of the unit.I find,therefore,that during that period Armstrong had a substantial community of interestwith hercoworkers who areincluded in the appropriate bargaining unit, and that she is prop-erly includedin the bargainingunit for theperiod of the alleged refusal to bargain.I further find that the above-described unit, consistingof 27 employeesand includingspecificallyVelmaArmstrong,constitutes a unit appropriatefor thepurposes ofcollective bargaining within the meaning of Section 9(b) of the Act.2.Majority representation in the appropriate unitIn support of the allegation that the Union represented a majority of the 27 em-ployees in the unit the General Counsel introduced in evidence 16 union designationcards signed by employees of the Pocatello plant of Respondent on September 21and 22, 1953; all appeared to be in order and Respondent does not attack theauthenticity of the signatures thereon.Fifteen of these cards were identified bycredible witnesses who witnessed the signatures to the cards.In addition,13 of the15 cards were either identified by the respective signers thereof or else the signersadmitted that they had signed cards on the indicated dates of September 21 and22.The 16th card was that of employee Erma Herzinger who identified her owncard.The record indicates,as Erma Herzinger and Ruthe Jensen credibly testified, thattwo other employees,CarrieMonroe and Nina Cordell,signed cards on September22, or shortly before, designating the Union as collective-bargaining representative;the cards were turned over to Secretary and Treasurer Lott of the Union and theywere mislaid by his office personnel.Lott's testimony was substantially to the sameeffect.The testimony of Jensen with respect to the Monroe card is buttressed bythe fact that Monroe admitted she had signed a card on or about the indicated date;however,Cordell did not testify herein.Under the circumstances Monroe's cardmay properly be considered as a 17th designation of the Union,furthermore,in viewof the secondary evidence with respect thereto which I accept under the circumstances,I find that Cordell also designated the Union as her collective-bargaining represent-ative, this constituting an 18th designation.Respondent has attacked the validity of some of the cards,claiming that theywere obtained through fraudulent tactics and that, as a result,the Union was notselected by a free choice of the employees of Respondent.The facts are as follows:Although Zina Jensen's card was not one of the cards relied upon by the GeneralCounsel as proof of the union majority, Respondent contended that the tactics alleg-edly used in the case of Jensen demonstrated the type of tactics which perforce wereused in other cases.However, not only is there no evidence that the tactics claimedby Respondent to have been used in this instance by Erma Herzinger were used inother instances,but, in addition,the record does not support Respondent's conten-tion herein as to Jensen.The record shows that Jensen signed a card,on or about September 23 at therequest of Erma Herzinger;that 5 minutes later Jensen changed her mind and askedHerzinger to return the card; and that the card was forthwith returned by Herzingerto Jensen.Respondent relies on Jensen's testimony on direct examination that shesigned the card after Herzinger solicited her signature and that Herzinger on this 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDoccasionstated, "it isfor your protection.Otherwise if the uniongoesin you willbe fired."Herzinger, a clear and forthright witness whose testimony is credited here aselsewhere, denied that she had ever threatened Jensen or anyone else with dischargeif she did not join the Union.Moreover, when Jensen repeated, on cross-examina-tion, the statements allegedly made by Herzinger, her version was substantially differ-ent, as were the implications thereof.On this occasion, Jensen testified that Her-zinger solicited her signature on September 23 and stated "that it was for my pro-tection; if I wanted to have protection, O. K., the union would protect me if Ijoined the union; otherwise I would be fired."Moreover, she further testified thatHerzinger did not say that if the Union came into the plant and Jensen was not amember Jensen would be discharged. This latter version would indicate, and I find,that Herzinger did not threaten Jensen on this occasion.At the very most, it wouldappear that Herzinger explained that the Union would protect Jensen, if she joined,against punitive or retaliatory action by Respondent, a statement which lacks any-thing of a coercive nature.Russell Going is another employee on whose testimony Respondentreliesherein;he signed a union card on September 21 and his case differs from that of the otheremployees in that he was at the time a member in good standing of the Union.Going presented differing versions of what took place when he signed his card.Heoriginally testified that several female employees asked him to sign because a ma-jority had signed or had promised to sign and that one of these employees, identitynot recalled, said that Going would be "fined" if he did not join the Union.On cross-examination, he testified that it was employee Bill Hoffman, not one of those whosolicited his signature, who told him on another occasion that he might be fined bythe Union if he did not sign a card; it may be noted that Hoffman had no connectionwith the Union and did not solicit Going's signature for a card.Going again repeated that the female employees asked himto sign,and that itwas Hoffman who stated "there might be a chance of it [a fine]but I never didget the straight of it."[Emphasis supplied.]I find, in view of the foregoing, thatGoing's signature was not procured by those who soliciteditonthe basis of athreatened fine.Moreover, Going stated that he took no action with respect toterminating his union membership and did not know, as of the date of thehearing,whether he was still a member, although he allegedly paid no dues thereafter.Going testified that he decided to "let it ride to see what would happen."Signifi-cantly,Going believed that he would be given an opportunity to votein a Boardelection and, according to Foreman Talbot, was one of a group who, at a later date,stillexpressed a desire that the matter go to a vote. In view of Going's unionmembership at the time, namely September 21, 1953, I find that Going may properlybe counted as one of those who selected the Union as a bargaining representative.Bernard Godfrey testified that he signed a card on September 21, that Mr. andMrs. Herzinger and Donna Christenson solicited his membership on that date, andthat "They gave me to understand,I won't say they told me,but they led me tounderstand that most of the employees had signed these slips and they didn't want60 or 70 or 80 percent, but they wanted a hundred percent." [Emphasis supplied.]According to Godfrey, he later discovered that he had been among the very firstto sign.Other evidence discloses that Godfrey was about the sixth to sign on September 21,although the record does not disclose how many, prior to Godfrey's signature, hadpreviouslypromisedto sign.Significant here is the fact, according to ForemanTalbot, that Godfrey at a later datewas amongthose who still desired that thematter go to a vote after the Union had withdrawnitspetitionbecause of Re-spondent's unfair labor practices discussed above. In view of the foregoing, andparticularlyGodfrey's unwillingness to testify that the three named individualsactuallymade these statements to him, I conclude and find that Godfrey was onlystating his conclusions as to what was told him when his signature was solicited,rather than what was said, and that thereisnovalid basis for refusingto counthis card herein.Respondent also adduced the testimony of Thora Panter who signed a card onSeptember 22. Insofar as her testimony indicates, she signed a card after attendinga unionmeeting on that date and thereisnoevidence of her solicitation, properor otherwiseAccording to Panter, she regretted her decision to sign a card and,on the following day when she met Slayden in the plant, spoke to him and informedhim that she was sorry that she had joined the Union.He allegedly replied thatshe could withdraw or stay in the Union as she chose.However, Panter electedto do nothing further about the matter until September 26 when she allegedly IDAHO EGG PRODUCERS107decided to withdraw, subsequent to Respondent's unfair labor practices discussedabove, and was in the group that went to the union hall on that date.However, I am more impressed by the fact that Panter, who voluntarily signeda union card on September 22, apparently without personal solicitation, took noaffirmative steps to rescind that action prior to September 26 and prior to Re-spondent's conduct on that date.Her conduct is more impressive and is of moresubstance than her statement to Slayden on September 23 that she was sorry thatshe had signed a card because, despite his reply that she could withdraw or stay inas she chose, she patently preferred to keep thestatus quo,namely, to stay in.I find that Panter's card should properly be counted as evidence of the union ma-jority.See E.H. Sargent and Co.,99 NLRB 1318, andKelly A. Scott,93 NLRB 654.Gene Ellsworth testified that he signed a card prior to the union meeting heldon September 22 and that he did not know its purpose when he signed it.Headmitted, however, that he was told by Ruthe Jensen, who solicited his signature,that it was for the purpose of holding a meeting "to discuss the benefits, if any,with the union." I do not deem this inconsistent with the purposes of union repre-sentation and find that Ellsworth, who is not illiterate, intended to do precisely whatthe card indicated on its face, namely, designate the Union as bargaining repre-sentative.SeeHunter Engineering Company,104 NLRB 1016.ConclusionsIam not unaware of the various cases, cited by Respondent, which condemn,and properly so, instances where a union card majority has been obtained throughcoercive or fraudulent tactics; however, such is not the case here.And I am alsoin agreement with Respondent that an election conducted under Board auspicesis a far more desirable and reliable means of ascertaining the true views of em-ployees on the issue of union representation. In fact, the Union was initially inagreement with Respondent on that issue, inasmuch as it petitioned for an electionon September 24, but withdrew its petition only after the commission of unfairlabor practices by Respondent.But if, on the other hand, Respondent's unfair labor practices, as found above,have made the conduct of a fair and objective election impossible, and I so find,equity requires, if not demands, that the card check procedure should be resortedto in order to effectuate the purposes of the Act. It seems anomalous and indeedflies in the face of the "unclean hands" doctrine of equity to conduct an electionat the behest of the creator of conditions that prevent the conduct of a fair electionbecause employees have been subjected to improper pressure. Section 9 (a) ofthe Act provides that a union designated or selected by a majority of the employeesbecomes their exclusive bargaining representative without regard to how that factisestablished,whether by cards, petitions, or strike.As one court has said, the"Act requires no specific form of authority to bargain collectively. . . . It is onlynecessary that [the union authorization] be manifested in some manner capableof proof whether by behavior or language."Lebanon Steel Foundry v. N. L. R. B.,130 F. 2d 404 (C. A., D. C.), cert. denied 317 U. S. 659. See alsoN. L. R. B. v.Bradford Dyeing Ass'n.,310 U. S. 318, andN. L. R. B. v. Samuel J. Kobritz,193F. 2d 8 (C. A. 1). And, as recently stated by another court, "Although the resultof a secret election may well be the most convincing means of expression, the electionmedium is by no means exclusive."N. L. R. B. v. Indianapolis Newspapers, Inc.,210 F. 2d 501 (C. A. 7).The record amply demonstrates that on September 26, subsequent to Slayden'sstatements to the employees on September 24 and 26 hereinabove found to be viola-tive of the Act, the employees readily adopted his suggestion that they withdrawfrom the Union.Although this decision on their part was not formalized, dueto the absence of the cards, it must be assumed that the employees of Respondentrepudiated the Union on September 26.The language of the Supreme Court in a strikingly similar case which, if any-thing,was not as strong as the present one is of interest.The Court there stated:"Petitioner cannot, as justification for its refusal to bargain with the Union, set upthe defection of union members which it had induced by unfair labor practices,even though the result was that the union no longer had the support of a majority.It cannot thus, by its own action, disestablish the union as the bargaining repre-sentative of the employees, previously designated as such of their own free will."Medo Photo Supply Corp. v. N. L. R. B.,321 U. S. 678.I find, therefore, that at all times material herein, and particularly on September24 and 26, the Union, having been validly designated as bargaining representative 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDby 18 of the 27 employees then in the bargaining unit, was and is the representativeof the employees in the above-described appropriate unit, for the purpose of col-lective bargaining, within the meaning of Section 9 (a) of the Act.3.The refusal to bargainAs heretofore set forth, the Union achieved a majority status among the em-ployees in the appropriate unit on September 22. Its letter to Respondent, an-nouncing its majority status and asking for a meeting, was received by Branch Man-ager Slayden on September 24.On September 26 Slayden replied to the Union,stating thatmatters of this nature "are not within the jurisdiction of this office"and that the letter was being forwarded to Respondent's office at Caldwell forconsideration by Respondent's management and board of directors.On October 1Respondent and the Union entered into an agreement for a consent election whichwas not held due to the subsequent withdrawal of the representation petition bythe Union.What impresses me as the crux of this case is that Slayden, who on September26 referred the Union's request for a meeting to another office 200 miles distant,almost contemporaneously on September 24 and September 26 engaged in unfairlabor practices, as found above, whose only objective was clearly to destroy the unionmajority and to bring about the repudiation of the Union by the employees; infact, Slayden achieved his objective on September 26 because the record shows thatthe employees, after his talks on that date, turned against the Union.Had his statements on September 24 and 26 been confined to protected expres-sions of opinion, the case might be viewed in a different light.The fact is, how-ever, as found above, that he raised the possibility of the employees being replacedby mechanical equipment, a change not then decided upon by Respondent; fosteredthe impression that Respondent was engaging in surveillance of union activities, afterascertaining that the employees wanted such a change, stated that he might be ableto give the employees Saturdays off, a move not previously under consideration byRespondent; interrogated employees concerning union activities; and gave them paidtime off in order to withdraw from the Union.He, as well as Foreman Talbot,told an employee that existing privileges might be curtailed and working conditionsmade more onerous if the Union entered the plant.All these acts of interference, restraint, and coercion constituted an attempt toundermine and destroy the Union's position as majority bargaining agent and con-stituteda rejection of the collective-bargaining principle.On this record, Re-spondent cannot contend, because it did not then contend, that it entertained anydoubt as to the Union's representative status.Significant herein, and illustrativeof bad faith, is the fact that Slayden engaged in this conduct at the very timethat he took the position with the Union that the problem of meeting the Unionwas not within the jurisdiction of his office and referred the Union to Respondent'sCaldwell office. SeeGeorgia Twine d Cordage Company,76 NLRB 84.That Respondent succeeded in its objective of destroying the union majorityaffords it no privilege to "reap the benefits of its obstructive and unlawful acts."N. L. R. B. v. Poultry Enterprises, Inc.,207 F. 2d 522 (C. A. 5). The SupremeCourt has stated that "The unfair labor practices of the respondent cannot operateto change the bargaining representative previously selected by the untrammeledwill" of its employees.N. L. R B. v. Bradford Dyeing Ass'n,310 U. S. 318.The Supreme Court further stated inMedo Photo Supply Corp. v. N. L. R B., supra,under similar circumstances, that a refusal to bargain caused by an employer'sown unfair labor practices "was but an aggravation of its unfair labor practice indestroying the majority's support of the union."Section 8 (a) (5) of the Act makes it an unfair labor practice for an employerto refuse to bargain with the representative designated by a majority of his em-ployees within an appropriate bargaining unit. It does not say that the employer'sobligation to bargain is conditioned upon a Board certification nor indeed upon sub-mission by a labor organization of any proof of its representative status.TheBoard has recognized the equitable principle that an employer who entertains agenuine doubt as to a union's majority status should be entitled to have the doubtresolved before being required to bargain and has absolved an employer of hisobligation to bargain if the refusal is motivated by a good-faith doubt as tomajority status.But since this exception is grounded upon equitable principles, the Board hasnot permitted an employer to avoid this obligation to bargain with a majorityrepresentative where the employer engages in unfair labor practices which tend todissipate that majority status or prevent a free choice in a subsequent election. It IDAHO EGG PRODUCERS109would seem axiomatic that an employer may not by his own misconduct destroy aunion's majority and then claim to be relieved of his duty to bargain with it on theground that the Union is no longer a majority representative.Accordingly I find, on this record, that Respondent, after receiving the Union'srequest for a meeting on September 24, 1953, by engaging in unfair labor practiceson that date as well as on September 26, as well as by unilaterally granting itsemployees Saturdays off, as heretofore found, has refused to bargain with the Unionwithin the meaning of Section 8 (a) (5) of the Act. SeeMedo Photo SupplyCorp. v. N. L. R. B., supra; Motorola, Inc. v. N. L. R. B.,199 F. 2d 82 (C. A. 9),cert. denied 344 U. S. 913;N. L. R. B. v. W. T. Grant Co.,199 F. 2d 711 (C. A. 9),cert. denied 344 U. S. 928,N. L. R. B. v. Howell Chevrolet Company,204 F. 2d79 (C. A. 9), affd. 346 U. S.482; Service Parts Company,101NLRB 1172, enfd.209 F. 2d 905 (C. A. 9); andWilliams Lumber Company,93 NLRB 1672, enfd.195 F. 2d 669 (C. A. 4), cert. denied 344 U. S. 834. I find that by said refusaltobargainRespondent has further interfered with, restrained, and coerced itsemployees within the meaning of Section 8 (a) (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent, set forth in section III, above, occurring in connec-tion with its business operations described in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States, and,tend to lead to labor disputes burdening and obstructing commerce and the free flowthereof.V.THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices, Ishall recommend that it cease and desist therefrom and take certain affirmative ac-tion designed to effectuate the policiesof the Act.Having found that Respondenthas unlawfully refused to bargain with the Union as the representative of its em-ployees in an appropriate unit, it will be recommended that Respondent,upon re-quest, bargainwiththeUnion and, if an understanding is reached,embody suchunderstanding in a written and signed agreement.Because of Respondent'sdemonstration of its willingness to resort to unlawfulmethods to counteract an attempt by its employeesto achieveself-organizationthrough a labor organization of their own choosing,the inference is warranted thatthe commission of other unfair labor practices may be anticipated.Itwill, there-fore, be recommended that Respondent be ordered to cease and desist from in anymanner interfering with, restraining,or coercing its employees at the Pocatello plantin the exercise of the rights guaranteedby the ActUpon the basis of the foregoing findings of fact,and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Teamsters, Chauffeurs, Warehousemen and Helpers Union, Local 983, AFL, isa labor organization within the meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed by Section 7 of the Act, Respondent has engaged in, and isengaging in unfair labor practices within the meaning of Section 8 (a) (1) of theAct.3.All employees of Respondent's plant at Pocatello, Idaho, including truckdrivers,but excluding office clericals, guards, professional employees, and supervisors, consti-tute a unit appropriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.4.Teamsters, Chauffeurs,Warehousemen and Helpers Union, Local 983, AFL,was on September 24, 1953, and at all times thereafter has been and now is, theexclusive representative of all employees in the aforesaid appropriate unit for thepurposes of collective bargaining, within the meaning of Section 9 (a) of the Act.5.By refusing on September 24, 1953, and at all times thereafter, to bargain col-lectively with the Union as the exclusive representative of the employees in the afore-said appropriate unit, Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (5) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]